In the Missouci Cottrt of Appeals

Easterit District
DIVISION THREE
ANDREW STANLEY, ) No. EDl02812
)
Appellaiit, ) Appeal from the Circuit Court of
) the City of St. Louis
vs. ) 1322~€€09229
)
STATE OF MISSOURI, ) Honorable Thornas C. Grady
)
Resporideiit. ) Filed: May 24, 2016

OPINION

Andrew Stanley appeals from the judgment denying his motion for post-conviction relief
without an evidentiary lieariiig. in three points on appeai, Stanley claims the court erred in
denying his motion without an evidentiary hearing because (l) a blind guilty plea is inherently
unconstitutional under the l\/lissouri and United States Constitutions, (2) counsel was ineffective
for recommending that he enter a blind plea, and (3) his right to effective assistance of counsel
and his right to due process were denied when his attorney failed to procure a Portugllese-
English interpreter for attorney-client ineetiiigs and court proceedings We affirm.

Facts

The State charged Stanley with forty~tliree offenses committed against his two

stepdaugliters and his biological son, all of whom were minors at the time of the offenses The

State alleged that Stanley’s conduct included suffocatiiig the children, striking the children with a

cord and a stick, making them stand in a very cold or very hot shower, and kicking and punching
them in the stomach. Stanley pleaded guilty to a number of the charged offenses, including
several counts of armed criminal action, child abuse, and endangering the welfare of a child.
As a result of Stanley’s guilty pleas to these charges, the trial court sentenced him to a total of
134 years in prison.

Stanley was also charged with one count of first-degree statutory sodomy with a victim
under the age of fourteen and one count of first-degree assault. These offenses involved Stanley
cornniitting statutory sodomy against his oldest stepdaughter and striking her with a baseball bat
and Stanley entered a blindl Aljforc! pleaz to these charges The court accepted Stanley’s blind
Al_'ford plea and sentenced him to thirty years for the sodomy count and fifteen years for the
assault count.

Stanley is originally froni Brazil and came to this country in 1999, at the age of fifteen
English is not his first language. During the plea hearing, the court asked Stanley several
questions to determine whether he would be able to tlnderstand the proceedings Based on
Stanley’s answers in English to these questions, and on his various other statements and use of
English throughout the proceedings, the court concluded that Stanley’s guilty plea was knowing
and voluntary and that he understood the proceedings and the evidence that the prosecutor

intended to present against liiin.

1 A blind plea of guilty is one in which the defendant pleads guilty without any agreement with
the prosecutor or court as to the sentence and with an tlnderstandiiig that the trial court could
impose any sentence within the authorized range of punishment DePz'test v. State, 478 S.W.3d
494, 498 (Mo.App.E.D. 2015).

2 An A[forcz' plea allows a defendant to plead guilty to a charged offense without admitting actual
guilt when the record strongly supports a finding of guilt. John.s'on v. Smte, 427 S.W.3d 299, 301
(Mo.App.E.D. 2014).

Stanley timely filed a Rule 24.0353 motion for post-conviction reiief. The motion court

denied Stanley’s motion without an evidentiary lieariiig. This appeal follows.
Standarcl of Review

Appeilate review of the denial of a Rule 24.035 motion is limited to a determination of
whether the motion court's f`lndings, conclusions, and judgment are clearly erroneous Taylor' v.
Smte, 456 S.W.?>d 528, 533 (Mo.App.E.D. 2015). The motion court's findings and conclusions
are presumptively correct and will be overturned only when this court, after reviewing the entire
record, is left with a definite and firm impression that a inistake has been made. Vaca v. State,
314 S.W.3d 331, 334 (Mo.banc 2010). Af`ter a guilty plea, our review is limited to a
determination of whether Stanley‘s plea was knowing and voluntary. Taylo)~', 456 S.W.3d at 533.

To be entitled to an evidentiary hearing on a post-conviction relief claim, Stanley must
(1) allege facts, not conclusions, that, if true, would warrant relief; (2) the facts alleged must
raise inatters not refuted by the record and files in the case; and (3) the matters complained of
must have resulted in prejudice to Stanley. Tzlcker v_ State, 468 S.W.?>d 468, 473 (l\/fo.App.E.D.
2015). An evidentiary hearing is not required if the files and records of the case conclusively
show that Stanley is entitled to no relief Id.

Where a movant alleges ineffective assistance of counsel following a guilty plea, the
movant is not entitled to an evidentiary hearing if an examination of the guilty plea proceedings
directly refutes the assertion that the movant's plea was involuntary Cain v. Sfafe, 859 S.W.Zd
715, 717 (Mo.App.E.D. 1993). In reviewing a motion for post-conviction relief filed pursuant to
Rule 24.035, an Alford plea is treated no differently than a guilty plea. Lyr¢'n v. Stafe, 417

s.w.zd 7s9,796(r~/1@.App.i§;.1). 2013).

3 All references are to Missouri Supreme Court Rules (2015).

3

To succeed on his ineffective assistance of counsel claim, Stanley must first demonstrate
by a preponderance of the evidence that counsel's performance was deficient Strickland v.
Waslringfoiz, 466 U.S. 668, 669 (1984). The standard for assessing an attorney’s performance is
whether it was reasonably effective assistance, considering the circumstances Id. Stanley must
show that counsel‘s representation fell below an objective standard of reasonableness Id. If
Staniey can demonstrate that counsel’s performance was deficient, then Stanley must show a
reasonable probability that, but for counsel’s errors, he would ltave pleaded not guilty and
demanded a trial. Wor!/zingron v. Stare, 166 S.W.3d 566, 573 (Mo.bazic 2005). A reasonable
probability is a probability sufficient to underntine confidence in the outcome Siricklcrrzd, 466
U.S. at 669.

I. Stanley’s Blind Al_'forr! Plea

In points one and two, Stanley argues that his blind Alforci plea was inherently
unconstitutional under the Missouri and United States Constitutions because, he claims, a
defendant is entitled to a benefit in exchange for his plea and here he asserts he obtained no
benefit Tlius, Stanley further argues, trial counsel was ineffective for recommending that
Stanley enter a blind Ailj?)rd plea. We disagree

As with any guilty plea, an A[fo)'d plea is valid if it represents a voluntary and intelligent
choice among the alternative courses of action open to the defendant. Lynn v. Stc:le, 417 S.W.3d
789, 796 (Mo.App.E.D. 2013). Furtherinore, there is no constitutional requirement that a
defendant receive a benefit in exchange for his guilty plea. See Weclthe)ford v. Bursey, 429 U.S.
545, 561 (1977); Sfate v. Eckelkcmzp, 133 S.W.3d 72, 75 (Mo.App.E.D. 2004).

In Grace v. Stare, 313 S.W.3d 230, 233 (Mo.App.E.D. 2010), this Court noted that a

defendant may enter a blind Ailford plea without a plea bargain or other consideration. There, no

promises were made to the defendant in connection with plea discussions concerning the charges
against him or his possible sentence. Id. at 231. Wliiie the defendant hoped to avoid a life
sentence, he was aware that he could be sentenced to life even after entering an Aiford plea. Id.
at 233. He testified that his plea was voluntary, knowing, and not coerced Id. Based on the
record, this Court found that the motion court did not err in accepting Grace’s blind Alford plea,
although he received no benefit in exchange for his plea. Id.

Similarly, Stanley testified that by entering his blind A!for'd plea, he hoped to receive
leniency front the court, though he acknowledged that he did so subject to the entire range of
punishment available for the charges against him and that he was aware that he would not be
receiving anything in exchange for his plea. Stanley testified that his plea was voluntary,
knowing, and not coerced.

Thus, the motion court did not err in denying Stanley’s Rule 24.035 motion without an
evidentiary hearing because the record conclusively denionstrates that Stanley was entitled to no
relief because he voluntarily and intelligently pled guilty; he was not constitutionally entitled to
receive any benefit from his blind plea; and, accordingly, counsel’s recommendation that he
enter a blind Ailford plea was not deficient. Points one and two are denied.

II. Failure to Procure a Portugtrese-Englisli Interpreter

in his third point on appeal, Stanley claims that his rights to the effective assistance of
counsel and to the due process of law were denied when his attorney failed to procure a
Portuguese-Englisli interpreter for attorney-client meetings and for court proceedings, including
the plea hearing at issue in this case. We disagree.

lt is inanifest that every criminal defendant must have a reasonable degree of rational

understanding of the proceedings against him, and must have the ability to consult with his

lawyer. Peeler v. S:‘c:!e, 750 S.W.Zd 687, 690 (Mo.App.E.D. 1988). Without such understanding
and ability to consult, the defendant is denied the right to be present at his own trial, which right
stems from the constitutional commands of due process and from the Sixth Amendment’s
guarantees of the right to confront and cross-examine adverse witnesses. See id. (holding that
defendants have a due process and confrontation right to be present at their own trial that is
denied when the defendant is subjected to proceedings that he does not tlnderstarid); see also
MO. CONST. art. I, sec. l8(a).

With these general principles in rnind, we turn to the specific record before us and find
that it refutes Stanley’s claim that the niotion court’s determination that he was capable of
communicating with his lawyer and understanding the proceedings against him was clearly
arbitrary, unwarranted, or erroneous.‘l On this record, we cannot find that his attorney rendered

ineffective assistance by failing to procure a Portugllese-Englisli interpreter. The record shows

4 While the record as a whole overwhelmingly demonstrates that Stanley’s command of the
English language allowed him to fully tlnderstand the proceedings, we take note of that portion
of the record in which the court asked Stanley several questions regarding current events
including the names of the Pope, the Mayor of St. Louis, and the wife of former President Bill
Clinton. Again, although Stauley was unable to answer those questions, the remainder of the
record overwhelmingly demonstrates his adequate command of the English language This
illustrates that the typical current affairs questions employed throughout Missouri courts to
determine a person’s competency may not be the most appropriate to determine a person’s
language fluency. A person’s ))zemal competency is not the same as a person’s Engl'isli Iclrzgzzc:ge
competency. Moreover, a defendant whose first language is not English will likely have been
raised in a country with a different judicial and constitutional system than the United States. So,
questions in English germane to the defendant’s understanding of legal rights such as the right to
a jury trial, the right not to testify, and the right to confront witnesses against him, which the
defendant may be waiving in the case of a plea, may be helpful to establish an adequate record
not only of the defendant’s English competency but also of his understanding of his rights.

We note that under the federal Court interpreters Act, federal courts are required to
utilize an interpreter where they determine that a paity’s understanding of Englisli will inhibit his
or her "comprehension of the proceedings or communication with counsel or the presiding
judicial officer." 28 U.S.C. § l827(d)(1) (2006). Although Missouri trial courts are not bound
by the specific requirements of this federal law, they may find this standard to be a useful guide
in determining whether a defendant needs an interpreter.

6

that each time Stanley addressed the court at his sentencing hearing, he did so in English. Also,
during the plea hearing Stanley conferenced with his attorney in English and neither indicated at
any time that they were unable to understand one another. Finally, after testifying in English that
he was satisfied with the conference he had with his attorney and that he had no complaints
about his attorney, Stanley also used English in expressing remorse for his actions and asking for
mercy from the court. This conclusively refutes Stanley’s claim that he did not understand the
court proceedings and was unable to assist in his own defense

Consequently, the motion court did not clearly err in concluding without an evidentiary
llearing that Stanley was not denied effective assistance of counsel and due process because his

attorney failed to procure a Porttlgtlese-English interpreter. Point three is denied.

Conclusion

For the reasons stated above, we affirm the judgment of the motion court.

 

Robeit M. Clayton III, P.J., and
Lawrence E. Mooney, J., concur.